DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 07/26/2022, in which claims 1-7 and 9-20 are pending and ready for examination.

Response to Amendment
Claims 6, 10, and 13-16 are currently amended. Claim 8 is cancelled. Claims 17-20 are currently added.

Response to Argument
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive.

With respect to claims rejected under 35 USC 102, 103, the Applicant argues, see Pg. 7, that Wang does not teach the first encoding and the first synthesizing by asserting that (1) the object of the first encoding, as claimed, is the second video as whole; (2) the objects of the first synthesizing, as claimed, are the first video and the encoded video but not video frames while Wang teaches (a) the object of the first synthesizing is the user image and the source image; (b) the object of the first encoding is the simulated video call image frame.
Examiner cannot concur. As recited in the claim, the object of the first encoding is the second video data, for which any portion of the video data is considered the video data, and any encoding performed on any portion of the video data is encoding performed on the video data. Also, as taught in Para. [0098-99], a modifying/encoding of video data is performed on the user image/second video data in accordance with at least position and size information with respect to a display, and following such first encoding, the user image and the source image are synthesized to obtain the simulated video call image. Thus, in Wang, the object of the first encoding includes at least the user image/second video data, and the object of the first synthesizing includes the source image/first video and the encoded user image/second video data.
With respect to claim 3, the Applicant further argues, see Pg. 9, that the applied references do not disclose or render obvious the combination recited in claim 3 by asserting that the first encoding with a higher rate is performed on a second video and the second encoding with a lower rate is performed on the synthesized video, aiming to ensure high definition.
Examiner cannot concur. The applying of the differential coding rate is not non-obvious in light of the combination because there are only limited possibilities of having the rates of the first and the second encoding: (1) first encoding > second encoding, (2) first encoding < second encoding, (3) first encoding = second encoding. In light of the combined teaching, it would have been obvious to have one of the encoding rate being higher than the other, or vis versa for any other motivations other than achieving a particular definition goal, e.g. setting the computation complexity.
Claims 9-16 remain rejected based on the same rebuttal above.     

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 7, 9-11, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US Pub. 20200396419 A1).

Regarding claim 1, Wang discloses a video synthesis method, comprising (Wang; Fig. 1, Para. [0027]. A video synthesis system is provided.): 
acquiring a first video (Wang; Para. [0095]. A first video of video images is obtained.); 
capturing second video data photographed in real time (Wang; Para. [0095, 96]. A second video of user images is obtained.); 
performing first encoding on the second video data to obtain an encoded video (Wang; Para. [0098-99, 111]. A first encoding on a second video is performed to generate video frames. A modifying/encoding of video data is performed on the user image/second video data in accordance with at least position and size information with respect to a display.); 
synthesizing the first video and the encoded video to obtain synthesized video data (Wang; Para. [0111, 112]. A first video and a second video are synthesized to obtained synthesized video data. Following a modifying/encoding on the user image/second video data in accordance with at least position and size information with respect to a display, the user image and the source image are synthesized to obtain the simulated video call image.); and 
performing second encoding on the synthesized video data to obtain a target video (Wang; Para. [0111, 112]. A second encoding is performed using a video codec to generate video with audio, wherein a user image and a source image are encoded by an encoder.).

Regarding claim 2, Wang discloses performing first encoding on the second video data to obtain an encoded video further comprises: performing first encoding on the second video data by adopting a first encoding mode to obtain the encoded video (Wang; Para. [0098, 111]. A first encoding on a second video is performed in accordance with a first encoding mode to obtain an encoded video.); and 
performing second encoding on the synthesized video data to obtain the target video further comprises: performing second encoding on the synthesized video data by adopting a second encoding mode to obtain the target video (Wang; Para. [0111, 112]. A second encoding is performed to generate video with audio in accordance with a second encoding mode of video codec.); 
wherein the first encoding mode is different from the second encoding mode (Wang; Para. [0098, 111, 112]. A first encoding mode is different from a second encoding mode.).

Regarding claim 7, Wang discloses a duration of the second video is equal to a duration of the first video (Wang; Para. [0056, 59]. A first video of source video has duration equal to call time of a second video of user video, wherein a stimulated video call is determined in accordance with the first video and the second video.).

Claims 9 and 11 are directed to a computer device comprising: a memory; and a processor, wherein the memory stores a computer program that, when executed by the processor, (Wang; Para. [0118]. A video coding system includes a memory and a processor for performing video coding.) cause the computer device to perform a sequence of processing steps corresponding to the same as claimed in claims 1-2, and is rejected for the same reason of anticipation as outlined above.

Claim 10 is directed to a computer-readable storage medium, wherein the computer-readable storage medium has a computer program storage thereon and is configured to implement, when executed by a processor, (Wang; Para. [0118]. A video coding system includes a memory and a processor for performing video coding.) a video synthesis method comprising a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Regarding claim 16, Wang discloses a duration of the second video is equal to a duration of the first video (Wang; Para. [0056, 59]. A first video of source video has duration equal to call time of a second video of user video, wherein a stimulated video call is determined in accordance with the first video and the second video.).

Regarding claim 17, Wang discloses wherein, a definition of the encoded video obtained by the first encoding is consistent with a definition of the second video photographed in real time (Wang; Para. [0098-99, 111-112]. Encoded second video of user images is a consequent encoded results of the second video captured, definitions of which are thus consistent with each other.).

Regarding claim 19, Wang discloses wherein, a definition of the encoded video obtained by the first encoding is consistent with a definition of the second video photographed in real time (Wang; Para. [0098-99, 111-112]. Encoded second video of user images is a consequent encoded results of the second video captured, definitions of which are thus consistent with each other.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Pub. 20200396419 A1) in view of Yatabe (US Pub. 20040234145 A1).

Regarding claim 3, Wang discloses the first encoding and the second encoding (Wang; see remarks regarding claim 1 above.).
But it does not specifically disclose a code rate of the second encoding is less than a code rate of the first encoding.
However, Yatabe teaches a code rate of the second encoding is less than a code rate of the first encoding (Yatabe; Para. [0010]. A second rate of a second encoding is lower than a first rate of a first encoding.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Wang to adapt an video encoding approach, by incorporating Yatabe’s teaching wherein different encoding rate and resolution are used for coding videos, for the motivation to employ different encoders at different encoding rates for coding video (Yatabe; Abstract.).

Regarding claim 4, Yatabe of modified Wang further teaches a resolution of the second encoding is less than or equal to the a resolution of the first encoding (Yatabe; Para. [0010]. A second resolution of a second encoding is lower than a first resolution of a first encoding.).

Regarding claim 5, Wang discloses performing first encoding on the second video data by adopting a first encoding mode to obtain an encoded video further comprises: encoding the second video data in real time to obtain the encoded video (Wang; Para. [0096, 110-111]. A first encoding is perform on a second video captured and processed in real-time in accordance with a first encoding mode to obtain an encoded video.).
But it does not specifically teach encoding the video data by adopting a first entropy encoding mode.
However, Yatabe teaches encoding the video data by adopting a first entropy encoding mode (Yatabe; Fig. 2, Para. [0019-20]. Video data is encoded in accordance with different entropy encodings including a first variable length encoding/entropy encoding.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Wang to adapt an video encoding approach, by incorporating Yatabe’s teaching wherein different encodings with respective variable length encoding/entropy encoding are employed, for the motivation to employ different encoders at different encoding rates for coding video (Yatabe; Abstract.).

Regarding claim 6, Wang discloses performing second encoding on the synthesized video data by adopting a second encoding mode to obtain the target video further comprises: encoding the synthesized video data in non-real time to obtain a target synthesized video (Wang; Para. [0111, 112]. A second encoding is performed to generate video with audio after capturing a second video for synthesis in accordance with a second encoding mode of video codec.).
But it does not specifically disclose encoding the video data by adopting a second entropy encoding mode.
However, Yatabe teaches encoding the video data by adopting a second entropy encoding mode (Yatabe; Fig. 2, Para. [0019-20]. Video data is encoded in accordance with different variable length encoding/entropy encodings including a second entropy encoding mode.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Wang to adapt an video encoding approach, by incorporating Yatabe’s teaching wherein different encodings with respective variable length encoding/entropy encoding are employed, for the motivation to employ different encoders at different encoding rates for coding video (Yatabe; Abstract.).

Claims 12-15 are directed to a computer device comprising: a memory; and a processor, wherein the memory stores a computer program that, when executed by the processor, (Wang; Para. [0118]. A video coding system includes a memory and a processor for performing video coding.) cause the computer device to perform a sequence of processing steps corresponding to the same as claimed in claims 3-6, and are rejected for the same reason of anticipation as outlined above.

Allowable Subject Matter
Claims 18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walters (US Pat. 11297332 B1) teaches a system for gaze-tracking for multi-party video communication.
Zhou (US Pub. 20180367808 A1) teaches a video encoding system with content adaptive resource allocation.
Andersson (US Pub. 20200036990 A1) teaches a video processing system for video transcoding.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT KIR/             Primary Examiner, Art Unit 2485